This is an application for a writ of mandate to compel the defendant, who is auditor of Fresno county, to draw a warrant in favor of the petitioner for certain installments of salary alleged to be due him as assistant district attorney of said county.
In the County Government Act of 1893 (Stats. 1893, p. 346), in section 25, it is provided as follows: "The boards of supervisors, in their respective counties, have jurisdiction and power, under such limitations and restrictions as are prescribed by law: . . . . Subd. 36. To authorize the district attorney to appoint an assistant district attorney, which office is hereby created," etc.
Pursuant to this act the supervisors of Fresno county, on the nineteenth day of November, 1895, duly authorized the district attorney to appoint such officer, and accordingly the appellant was appointed December 2, 1895, and immediately qualified, and has ever since continued to discharge the duties of the office. On the 16th of February, 1897, the board of supervisors of the county of Fresno made an order revoking and rescinding the order authorizing the district attorney to appoint an assistant. This action was brought to compel the payment of salary for the months of February, March, and April, 1898.
In defense, the auditor contends that the statute giving the supervisors power to authorize the district attorney to *Page 389 
make the appointment is void; and also that the rescinding of the order by the supervisors terminated the office.
The last point above mentioned seems to possess merit, but, unfortunately, the auditor is in no condition to urge that defense. The plaintiff, in his petition, sets up as an estoppel a former judgment between the same parties in a proceeding to compel defendant to issue a warrant for salary which accrued in March, 1897. As a defense in that case, the auditor, who is also defendant in this, set up the order made February 15, 1897, rescinding and revoking the said order made November 19, 1895, in pursuance of which the plaintiff was appointed. It is averred that the issue so raised was duly tried and determined by the court, and judgment rendered, in effect, holding that said attempt to rescind the order of November 19, 1895, was ineffectual, and did not deprive plaintiff of his right to be paid for his services. These allegations as to the former adjudication are not controverted in the answer.
The matter, then, was directly put in issue in the former action, and it was there duly tried and solemnly adjudged that, notwithstanding the rescinding order, plaintiff was entitled to his salary.
The law upon this subject is stated by Justice Field inCromwell v. Sac County, 94 U.S. 351. It was held that a judgment between the same parties is an estoppel in another suit upon a different cause of action as to points or questions actually litigated and determined. If the point or matter of fact has by them or those to whom they are privy in estate been once distinctly put in issue and solemnly found against them, they are precluded from contending to the contrary.
But this estoppel in actions upon a different cause of action only extends to matters actually litigated and determined, and not to questions involved and defenses which might have been, but were not made. This applies to the question as to the constitutionality of subdivision 36 of section 25 of the County Government Act of 1893. It is true that matter was necessarily involved and must have been determined before judgment could have been entered in the former suit. But it does not appear from the record that such question was raised and litigated. This being a different action upon a different cause of action, the defendant *Page 390 
is not estopped from raising the objection. But that matter is easily determined. The assistant district attorney was but a deputy, and by section 61 of the same act the district attorney could appoint as many deputies as he saw fit. The statute only authorized the board to pay an additional assistant. That they may do this follows from the views expressed in Tulare County v.May, 118 Cal. 303.
If the plaintiff was not a deputy, but was filling an office created by the subdivision alluded to, the result would be the same. The board then had the power to authorize the district attorney to fill the office when, in their judgment, the public interest required it. In my judgment, the board could also cause the appointee to be discharged, when in their judgment, his services were no longer required. (Ford v. Harbor Commrs.,81 Cal. 19), but defendant is precluded from making that defense.
The judgment is reversed and a new trial ordered.
McFarland, J., and Henshaw, J., concurred.